Case 4:19-cv-00003-EKD Document 1-4 Filed 01/28/19 Page 1of1 Pageid#: 172

JS 44 (Rev, 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contamed herein neither replace nor supe ement the ling an service of pleadings or other papers as required by law, except as

provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

k@, PLAINTIFFS MBEEENDANTS siness Services, Inc.

Johnson & Johnson Services, Inc..
DePuy Synthes Sales, Inc., et al.

(b) County of Residence of First Listed Plaintiff Danville, Virginia County of Residence of First Listed Defendant _Warsaw, Indiana
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (tirm Name, Address, and Telephone Number) Attomeys (if Known)
Robert W. Mann William F. Devine/Williams Mullen
Young, Hawkins, Mann, Gregory, McGarry & Wall, P.C. 999 Waterside Drive, Suite 1700
P.O. Box 72, Martinsville, VA 24114/(276) 638-2367 Norfolk, VA 23510/(757) 622-3366
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) ll. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Pa OC 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US, Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os &s
Defendant (indicate Citizenship of Parties in Item If) of Business In Another State
Citizen or Subject of a G3 O 3- Foreign Nation o6 O6
Foreign Country
TV. NATURE OF SUIT (live an “x” in One Box Qnty) __ Click here for: Nature of Suit Code Descriptions
| CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 C1 375 False Claims Act
© 120 Marine D 310 Airplane A 365 Personal Injury - of Property 21 USC 881 |© 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%a))
1 140 Negotiable Instrument Liability OC 367 Health Care/ C1 400 State Reapportionment
© 150 Recovery of Overpayment | 0 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS (7 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act (J 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
( 152 Recovery of Defaulted Liability C1 368 Asbestos Personal © 835 Patent - Abbreviated CO 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) C7 345 Marine Product Liability = © 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. © 480 Consumer Credit
of Veteran’s Benefits (0 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 6 490 Cable/Sat TV
© 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 862 Black Lung (923) C7 850 Securities/Commodities/
1 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI CO 890 Other Statutory Actions
O 196 Franchise Injury CO) 385 Property Damage C740 Railway Labor Act CO 865 RSI (405(g)) 0 891 Agricultural Acts
(J 362 Personal Injury - Product Liability © 751 Family and Medical (3 893 Environmental Matters
Medical Malpractice Leave Act (0 895 Freedom of Information
LL REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
CG 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: C791 Employee Retirement 0 870 Taxes (U.S. Plaintiff C1 896 Arbitration
OG 220 Foreclosure 0 441 Voting C1 463 Alien Detainee Income Secunty Act or Defendant) (1) 899 Administrative Procedure
C1 230 Rent Lease & Ejectment © 442 Employment 510 Motions to Vacate CO 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land (1 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations OF 530 General CO 950 Constitutionality of
1 290 All Other Real Property 0 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
1 446 Amer. w/Disabilities -| 0 540 Mandamus & Other [0 465 Other Immigration
Other C1 550 Civil Rights Actions
C448 Education 555 Prison Condition
OF 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

O11 Onginal. $K%2 Removed from O 3. Remanded from [1 4 Reinstated or © 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity).
28 U.S.C. Section 1332

Brief description of cause:

Personal injury - product liability

VI. CAUSE OF ACTION

 

 

 

VIL REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint.
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: O Yes No
VII. RELATED CASE(S)
IF ANY (See insimucion Un GE DOCKET NUMBER

 

 

 

DATE SIGNATURE a OF RECORD
01/28/2019 i a = ig eane.

FOR OFFICE USE ONLY

Ss

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
